UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2380



LONNIE MATHIS, JR.,

                                                          Petitioner,

          versus


ISLAND CREEK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-210-BLA)


Submitted:   April 22, 2002                   Decided:   May 29, 2002


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Forman, FORMAN & CRANE, L.C., Charleston, West Virginia,
for Petitioner. William S. Mattingly, Ashley M. Harman, JACKSON &
KELLY, P.L.L.C., Morgantown, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lonnie Mathis, Jr., seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945

(West 1986 & Supp. 2001).        Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error.        Accordingly, we affirm on the reasoning

of the Board.    See Mathis v. Island Creek Coal Co., No. 01-210-BLA

(BRB Oct. 30, 2001).         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2